PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 woulUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/797,262
Filing Date: 21 Feb 2020
Appellant(s): CenturyLink Intellectual Property LLC



__________________
Thomas A. Froats
Registration No. 66,609
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/2022 with respect to the Final Office Action mailed 10/28/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 27, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments

A. The Rejections of Independent Claims 1, 16, and 19 Under 35 U.S.C. § 112(b).


Appellant argues (see Appeal Brief, Pages 6 – 7): 
“Specifically, claims 1, 16, and 19 are rejected for the recitation of “good data set”, which is allegedly indefinite “as there is not enough information presented in claim to discern what is ‘good” in contrast to ‘bad” and there are many different connotations with respect to ‘good’ within the realm of the Applicant’s technological environment. The Applicant respectfully disagrees. The specification clearly defines a “good data set” as a data set with “one or more configuration settings associated with at least one of the user or the customer premises 120 or a data set that has previously been deemed to be optimal or desired, or the like” at paragraphs [0063], [0081], [0088], and [0095] of the published specification. A person having ordinary skill in the art would readily understand a “good data set” as recited in the present claims in light of the specification.  Accordingly, the rejection is in clear error and should be withdrawn”



Examiner Responds:
As articulated in the Final Office Action (10/28/21) the independent claims do not provide sufficient and/or adequate metes and bounds to discern and/or practice the concept of “good” (e.g. “good data set”) in contrast to “bad” (e.g. “bad data set”).  MPEP 2171 clearly states:

(B )the claims must particularly point and distinctly define the metes and bounds of the subject matter to be protected by the patent grant

Per MPEP 2171 there are no metes and bounds for adequate discernment of “good” resulting in not being able to differentiate “bad” Persons of ordinary skill in the art within the technological environment of claimed invention (i.e. Systems Administrator, Information Systems Specialist, IT Administrator, Diagnostics Engineer, Technical Support Analyst, Troubleshooter, etc.) all utilize their own relative meanings  of “good data sets” and/or “bad data sets” A “good data set” for one of ordinary skill in the art at one company and/or institution may actually be a “bad data set”  for another practitioner at another company and/or institution. 

The Applicant has clearly acted as their own lexicographer and elected not to provide metes and bounds resulting in the broadening of “good” and/or “good data set” The Applicant contends. The Applicant argues one of ordinary skill in the art could refer to the “specification” but Per MPEP 2171 as detailed above the claims and/or limitations define the metes and bounds. In addition the Examiner has examined the claims and/or limitations under the broadest reasonable interpretation:

  In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  “Construing claims broadly during prosecution is not unfair to the applicant . . . because the applicant has the opportunity to amend the claims to obtain more precise claim coverage.”  Id.

The case recited above clearly coincides with MPEP 2171 with respect to “.... claim coverage ...” and/or equivalently with “metes and bounds”

The Applicant in the arguments detailed above references the specification with respect to the definition of “good data set” which comprises the term “optimal” The Examiner notes there are no “metes and bounds’ for optimal and as detailed above what is “optimal” for a person of ordinary skill in the art is not necessarily “optimal” for another person of ordinary skill in the art.  The Examiner also notes the specification when describing “good data set” also includes the definition of “... or the like ...” (see Applicant’s specification [0065]) This further proves the term “good data set” can be interpreted broadly and does not have to be rigorously interpreted as the example or use case scenario in [0065]

 More importantly the Examiner has reviewed the Applicant’s specification in its entirety and has not found a special definition for “good data set” as set forth in MPEP 2111.01 Plain Meaning, IV. Applicant May be Own Lexicographer And/Or Disavow Claim Scope:

“ ... the applicant must clearly set for a special definition of a claim term in the application that differs from the plain and ordinary meaning it would otherwise possess ...”

The Examiner contends in response to Applicant’s arguments “... or the like ...” (see Applicant’s specification [0065]) is not a special definition per MPEP 2111.01.

B. The Rejections of Claims Under 35 U.S.C. § 103.

Appellant argues (see Appeal Brief, Page 9):

“ ... Balla fails to disclose or suggest retrieving a last known good data set, let alone the configuration of a customer premises using such option ... each of these paragraphs is still silent as to the retrieval and use of a last known good data set, Balla discloses, at most, the use of an optimal configuration setting for a device. Conversely the present claims recite a last known good data. Thus Balla fails to disclose or suggest the above recitation of the present claims”

Examiner response:

The Applicant’s specification with respect to “last known good data set” recites (see [0065]):

“... the CPE 105 and/or user device 110 may automatically retrieve a last known good data set (i.e. one or more configuration settings associated with at least one of user or the customer premises 120  or data set that has previously been deemed to be optimal or desired, or the like)”

The Applicant clearly provides two use case scenarios for “ a last known good data set”:

Item 1. “ ... one or more configuration settings associated with at least one of user or the customer premises 120 ...”
Item 2.  “ .. data set that has previously been deemed to be optimal or desired”

As articulated in the Final Office Action, Balla (US 2014/0143605) recognizes there are use cases and/or requirements where a particular optimal configuration setting is required in order for the system to optimally perform. Hence the particular optimal configuration setting are retrieved from storage. Balla states

see e.g.  [0042] " ... verifying the existing configuration settings of the computing devices in accordance with the requirements of the enterprise application'
see e.g. [0040] " the required configuration settings may be stored in XML or config file ..."
see e.g. [0027] " ... checking the presence of the optimal or required configuration settings as per the xml or the config file ..."

The evidence from Bella above which was utilized in the Final Office Action clearly illustrates the retrieval of an optimal configuration setting (see e.g. [0027]) which rigorously satisfies the Applicant’s definition of “last known good data set” recited in the Applicant’s specification (see [0065]) or equivalent item 2. Balla in [0040] clearly illustrates optimal configurations required for a particular scenario are retrieved from storage.

The Examiner notes Balla ([0040]) also satisfies the Applicant’s definition of  “last known good data set” per item 1 detailed above which states “ ... one or more configuration settings associated with at least one of user or the customer premises 120” Balla in [0040] clearly illustrates the storage of the configuration settings for subsequent retrieval  which is equivalent to  “ ... one or more configuration settings associated with at least one of user or the customer premises 120”  per the Applicant’s specification ([0065)].


The Examiner notes per the Applicant’s own definition in the specification the “last known good data set” is not required to have a temporal or time based characteristic per item 1 or item 1. As an example the explicit use of “optimal” does not suggest a temporal or time based characteristic and/or attribute.  The Applicant appears to diminish its own use case definitions discussed in the 35 USC 112(b) arguments above. The Examiner contends the Applicant changes its own definition of “last good data set” away from the specification (i.e. optimal configuration)  in order to mischaracterize Balla.

The Examiner notes Balla ([0027], [0040], and [0042] are recited in the Final Office Action (10/28/2021, Page 7) utilized to reject Independent claims 1, 16, and 19 in contrast to the Applicant declaring they were only used in arguments

The Applicant appears to argues a lack of customer premises device with respect to Balla( see Page 9, “...let alone the configuration of a customer premises device ”) which is improper. The Examiner notes

“... one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” .  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Examiner has clearly provided evidence with respect to a customer premises device via Verpooten (WO 2012/17549). Claim 1 comprises a limitation detail below requiring a customer premises device which is clearly contemplated by Verpooten:

Receiving with a customer premises device (Verpooten; see e.g. Page 1, Lines 25 – 28 “ ... customer premises (CPE) devices ...” Hence the primary reference of the 35 USC 103 clearly provides CPEs and the combined rejection per In re Keller must be examined with respect to Verpooten’s CPE devices.


Appellant argues (see Appeal Brief, Page 9):
“ ... the Office additionally cites to paragraphs [0027], [0028], [0036], [0042], and [0040] of Balla, However, each of these paragraphs is still silent as to the retrieval and use of a last known good data set ...”

	Examiner response:

The Applicant’s specification with respect to “last known good data set” recites (see [0065]):

“... the CPE 105 and/or user device 110 may automatically retrieve a last known good data set (i.e. one or more configuration settings associated with at least one of user or the customer premises 120  or data set that has previously been deemed to be optimal or desired, or the like)”

The Applicant clearly provides two use case scenarios for “ a last known good data set”:

Item 1. “ ... one or more configuration settings associated with at least one of user or the customer premises 120 ...”
Item 2.  “ .. data set that has previously been deemed to be optimal or desired”
 
Balla recognizes there are use cases and/or requirements where a particular optimal configuration setting is required in order for the system to optimally perform. Hence the particular optimal configuration setting are retrieved from storage. Balla states

see e.g.  [0042] " ... verifying the existing configuration settings of the computing devices in accordance with the requirements of the enterprise application'
see e.g. [0040] " the required configuration settings may be stored in XML or config file ..."
see e.g. [0027] " ... checking the presence of the optimal or required configuration settings as per the xml or the config file ..."

The evidence from Bella above which was utilized in the Final Office Action clearly illustrates the retrieval of an optimal configuration setting (see e.g. [0027]) which rigorously satisfies the Applicant’s definition of “last known good data set” recited in the Applicant’s specification (see [0065]) or item 2.

Appellant argues (see Appeal Brief, Page 10):

“ ... the Office has failed to establish a prima facie case of obviousness ...”

Examiner response:
The Applicant provides no specific example or particular claim number of where a prima facie case of obviousness was not made. The Examiner has clearly provided a prima facie case of obviousness for all 35 USC 103 rejections in the Final Office Action (10/28/21)





(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/TODD L BARKER/Primary Examiner, Art Unit 2449                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/DAVID P ZARKA/PRIMARY EXAMINER, Art Unit 2449                                                                                                                                                                                                        
      /VIVEK SRIVASTAVA/      Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.